Per Curiam.

Whether or not the use at the trial of the confession sworn to before the Justice of the Peace was “ testimonial compulsion ” in the strict sense, its introduction in evidence in a capital case was under all the circumstances so contrary to our concepts of proper trial practice that a new trial is required. There is serious danger that prejudice resulted from the erroneous reception of this evidence. The jury may well have regarded the fact that the confession was sworn to before the magistrate in the courtroom as a virtual guarantee of its trustworthiness, as overwhelming proof that the statement contained a true account of what had happened and, indeed, the fact that it had been sworn to before a judicial officer was heavily relied upon at the trial to overcome the defendant’s repudiation of it and his claim that he had “ blacked out ” and was not aware of what he was doing when he committed the homicide.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster concur.
Judgment of conviction reversed and a new trial ordered.